19-10412-jlg         Doc 3670       Filed 09/07/21 Entered 09/07/21 13:54:03                       Main Document
                                                 Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al., :                                  Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. 2840
---------------------------------------------------------------X

              ORDER GRANTING SIXTY-THIRD OMNIBUS OBJECTION
         TO PROOFS OF CLAIM (NO BASIS CONSUMER CREDITOR CLAIMS)
         WITH RESPECT TO CLAIM OF DARRICK SAMOCIK (CLAIM NO. 1995)

                    Upon the Sixty-Third Omnibus Objection to Proofs of Claim (No Basis Consumer

Creditor Claims), filed on September 18, 2020 (the “Objection”),2 for an order (i) disallowing and

expunging, among others, Claim No. 1995 (the “Claim”) of Darrick Samocik (the “Claimant”),

and (ii) granting related relief, all as more fully set forth in the Objection; and the Bankruptcy

Court having jurisdiction to consider the Objection and the relief requested therein in accordance

with 28 U.S.C. §§ 157(a)-(b) and 1334 and the Amended Standing Order of Reference M-431,

dated January 31, 2012 (Preska, C.J.); and consideration of the Objection and the relief requested

therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper before

this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the

relief requested in the Objection having been provided in accordance with the Claims Procedures


1
     The Debtors confirmed the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its
     Affiliated Debtors (ECF No. 1326) (the “Third Amended Plan”), which created the Wind Down Estates. Wind
     Down Estates, along with the last four digits of their federal tax identification number, as applicable, are Ditech
     Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech Financial LLC (5868); Green Tree Credit
     LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree Insurance Agency of Nevada, Inc. (7331);
     Green Tree Investment Holdings III LLC (1008); Green Tree Servicing Corp. (3552); Marix Servicing LLC
     (6101); Walter Management Holding Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The
     Wind Down Estates’ principal offices are located at 2600 South Shore Blvd., Suite 300, League City, TX 77573.
2
     Capitalized terms not otherwise herein defined shall have the meanings ascribed to such terms in the Objection.



WEIL:\98039283\2\41703.0012
19-10412-jlg         Doc 3670        Filed 09/07/21 Entered 09/07/21 13:54:03            Main Document
                                                  Pg 2 of 2



Order; and such notice having been adequate and appropriate under the circumstances; and the

Bankruptcy Court having held a hearing to consider the relief requested in the Objection on

June 24, 2021 (the “Hearing”); and upon the record of the Hearing, and the Bankruptcy Court

having determined that the legal and factual bases set forth in the Objection establish just cause

for the relief granted herein; and is in the best interests of the Wind Down Estates, their creditors,

and all parties in interest; and after due deliberation and sufficient cause appearing therefor,

                    IT IS HEREBY ORDERED THAT

                    1.        The relief requested in the Response is denied and the Objection is sustained

to the extent set forth herein.

                    2.        The Claim is disallowed and expunged.

                    3.        The Plan Administrator, Consumer Representative, Epiq, and the Clerk of

this Bankruptcy Court are authorized to take all actions necessary or appropriate to give effect to

this order.

                    4.        The Bankruptcy Court shall retain jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Order.

                    5.        The terms and conditions of this Order are effective immediately upon

entry.



 Dated: September 7, 2021
        New York, New York

                                                     /s/ James   L. Garrity, Jr.
                                                     THE HONORABLE JAMES L. GARRITY, JR.
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                        2
WEIL:\98039283\2\41703.0012
